Per Curiam,
The only question at issue in this case is a question of personal identification. It is a puro question of fact which it is the especial province of a jury to decide. While it must be conceded that the evidence is not very satisfactory, we cannot say either that there was no evidence, or that there was not more than a scintilla of evidence establishing the identity of the dead body found with the person of George McC. Potter, the insured. There was some evidence, and it was much more than a scintilla, tending to prove the identity in question. The positive testimony of the two parents declaring an absolute identity of the dead body with the person of their son, the testimony of the coroner identifying from the photographic pictures taken in life and well authenticated, the absence of teeth in the jaws of the skeleton head, corresponding with the vacant spaces in the jaws of the deceased, these and a number of other circumstances tending to establish the identity of the body, with the person of the insured, required that the case should be submitted to the jury. On another trial the same question would arise and would have tobe submitted. We do not think there is any merit in the contention that satisfactory proof of death was not furnished to the defendant. A claim was duly made to the defendant within the proper time in which the death of the insured by murder was alleged as having occurred at a specific time. It was probably not in the power of the claimant to give full particulars for want of knowledge of them but the death was sufficiently stated.
Judgment affirmed.